DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 02/23/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). However, applicant’s amendments introduced a new claim objection. 
With respect to the claim rejection(s) under 35 U.S.C. § 102, applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are moot because the arguments do not apply to the new combination of references being used in the current rejection.
With respect to the double patenting claim rejection(s), applicant did not address the rejections; thus, the double patenting rejections are maintained. 
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
In claim 1, “changing an internal property of the NIL material” should be changed to --changing said internal property of the NIL material-- as the internal property is introduced in line 6 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the second layer is formed by using the first layer through a process that is selected from a group consisting of: applying an overcoat on the first imprint layer, annealing the first imprint layer, etching the first imprint layer to increase prominence of the imprinted pattern or to create a different pattern, orthogonal cross linking of the NIL material, and treating the first imprint layer with oxygen plasma” which is indefinite. There is insufficient antecedent basis for “the first imprint layer” in the claim. Is “the first imprint layer” same or different from ‘the first layer’ introduced in claim 1? Claim has been examined below as if they are the same. The limitation also contradicts the limitation “the first and second layers formed with the pattern of the imprinted layer” of claim 1. It is unclear to the examiner how annealing, etching, cross-linking, or oxygen plasma of the first layer can form a second layer formed with the same pattern of the imprinted layer and the first layer. During the interview, applicant’s representative noted that the intended scope of the second layer in claim 1 was an additional layer on top of the first layer and that the claimed first and second layers have identical pattern to the imprinted layer. However, in claim 23, applicant is broadening the scope of the second layer. Is the second layer an additional over-coated layer on top of the first layer or the same first layer but annealed/cross-linked/etched? Thus, the scope of the second layer is indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland (US 20170259461 – of record) in view of Lan (UV-Nanoimprint Lithography, 2013 – of record) and Kaida (US 20110084424). 
Regarding claims 1 and 21, Rolland discloses a method, comprising:
applying an imprint mask (216) to a layer (218) of a nano-imprint lithography material (NIL) (dual-cure material) to form an imprinted layer with a pattern (imprinted layer 218 with a pattern: P0225, F3-4, and claim 1), the NIL material having a modulus level below a flexibility threshold (the dual-cure material intrinsically/inherently has a modulus level below a flexibility threshold because it has substantially similar composition to applicant’s claimed/disclosed NIL material and it is not disclosed as breaking during/after the imprinting: See MPEP § 2112.01 II, MPEP § 2113 II, and [0020] & Fig. 1 of applicant’s published application), the NIL material further having an internal property (crosslinking), that when changed, causes a change in the modulus level of the NIL material (“increasing the modulus” of the dual-cure material by changing crosslinking: P0079-0080; See MPEP § 2112.01 II, MPEP § 2113 II, and [0050] and Fig. 2 of applicant’s published application);
detaching the imprinted layer from the imprint mask (detaching imprinted layer 218 from 216), the modulus level of the NIL material causing the pattern of the imprinted layer to remain unchanged 
… increasing the modulus level of the NIL material of the imprinted layer by changing said internal property of the NIL material (thermally curing the imprinted UV-cured layer 218: P0225; wherein a person of ordinary skill in the art knowns/understands that thermal curing intrinsically changes crosslinking and increases the modulus: P0079-0080; See MPEP § 2112.01 II, MPEP § 2113 II, and [0023], [0050], and Fig. 2 of applicant’s published application).

    PNG
    media_image1.png
    397
    675
    media_image1.png
    Greyscale

Rolland differs from the claimed invention in that Rolland teaches to perform the thermal/second curing step so as to increase the modulus level of the NIL material before the detachment of the imprinted layer from the imprint mask whereas the claimed invention requires the increase the modulus level of the NIL material after the detachment of the imprinted layer from the imprint mask. Thus, a person having ordinary skill in the art (i.e. PHOSITA) would understand/recognize that the difference between Rolland and the claimed invention is a change in order of the detaching step and thermal/second curing step. 
In the same field of endeavor, nano-imprinting lithography methods, Lan discloses a method substantially similar to Rolland’s and applicant’s method, the method comprising the step of forming a first layer (brown baked, i.e. thermally cured, imprinted layer) from an imprinted layer (green uv-cured imprinted layer) through increasing the modulus level of the NIL material of the imprinted layer by changing an internal property (cross-linking) of the NIL material (a person of ordinary skill in the art after the detachment of the imprinted layer from the imprint mask (thermal curing/cross-linking of the green uv-cured imprinted layer occurs after the detachment of the green uv-cured imprinted layer from the quartz master mold: highlighted portions in pages 3154, 3160, 3162, 3163, and 3169; especially, the portion of pg. 3160 and Fig. 16 provided below). Lan further discloses the interrelated relationship between curing, cross-linking, and mechanical properties such as modulus and stiffness (highlighted portions in pages 3154, 3160, 3162, 3163, and 3169).

    PNG
    media_image2.png
    613
    603
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    606
    607
    media_image3.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Rolland in view of Lan by forming a first layer (i.e. a thermally cured imprinted layer) from the imprinted layer (i.e. the uv-cured imprinted layer) through increasing the modulus level of the NIL material of the imprinted layer by changing an internal property (cross-linking) of the NIL material after the imprinted layer is detached from the imprint mask motivated by the desire of enhancing/facilitating thermal curing, cross-linking, and change of the internal property of the NIL material of the imprinted layer as a PHOSITA would have known/recognized 
Modified Rolland does not disclose the step of using the first layer to form a second layer by applying an overcoat on the first layer, wherein the first and second layers are formed with the pattern of the imprinted layer. 
 However, Lan further discloses the technique of using the first layer (cured imprinted layer) to form a second layer (anti-sticking layer) by applying an overcoat (anti-stick overcoat) on the first layer, wherein the first and second layers are formed with the pattern of the imprinted layer (the cured imprinted layer and anti-sticking layer are formed with the pattern of the uncured imprinted layer) for the benefit(s) of enhancing the properties, such as stability, anti-sticking, and fidelity of the first layer (pg. 3163 and Fig. 20).  

    PNG
    media_image4.png
    649
    710
    media_image4.png
    Greyscale

In the same field of endeavor, nano-imprinting lithography methods, Kaida discloses the technique of using the first layer (cured imprinted layer 12) to form a second layer (metal oxide layer 16 or release layer 18) by applying an overcoat on the first layer, wherein the first and second layers are formed with the pattern of the imprinted layer (layers 12 and 16/18 are formed with the pattern of the uncured/semi-cured imprinted layer 30) for the benefit(s) of enhancing the properties such as fidelity, durability, anti-sticking of the first layer (P0153-0177 and F1-6).

    PNG
    media_image5.png
    391
    551
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Rolland in view of Lan and Kaida by incorporating the step of applying an overcoat on the first layer to form a second layer, wherein the first and second layers are formed with the pattern of the imprinted layer for the benefit(s) of enhancing the properties, such as fidelity, durability, anti-sticking, and stability of the first layer as suggested by Lan and Kaida. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II.
Regarding claims 2-3, Rolland further discloses wherein the NIL material (dual cure material) has a first functional group (photo-curable constituent) reacted using a first process (UV curing), and a second functional group (thermal-curable constituent) reacted using a second process (thermal curing), wherein the first functional group is reacted using the first process before the second functional group is reacted using the second process (UV curing is before thermal curing), and wherein increasing the modulus level of the NIL material further comprises reacting the second function group of the NIL material using the second process (P0137-0139 & P0225 of Rolland; See MPEP §§ 2112.01 II and 2113 II; and See [0023] and Fig. 2 of applicant’s published application).
Regarding claims 4-5, Rolland further discloses wherein the first functional group is one of acrylates, methacrylates, epoxides, vinyl ethers, and thiols in combination with alkene groups (P0141), and wherein the second functional group is one of acrylates, methacrylates, epoxides, vinyl ethers, thiols in combination with alkene groups (P0141, P0125 and P0156, P0111).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16252563 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-3, claims 1-5 of the reference application explicitly discloses all the limitations of instant claim 1 except for the internal property of the NIL material being changed when changing/increasing the modulus of the NIL material. However, this difference is implicitly/inherently disclosed/required because the NIL compositions are physically the same, and therefore, they must have the same properties/functions (see MPEP 2112.01 I-II). Additionally, based on the disclosure of the reference application and knowledge in the prior art of record, a person of ordinary skill in the art would understand/recognize that at least one internal property (e.g. viscosity, crosslinking, Tg, etc.) of the NIL material/layer needs to change in order to be able to change its modulus. Thus, the claims are coextensive in scope.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant’s disclosure: 
Ofir (US 20090264317) discloses that post-processing steps such as over-coating, etching, and additional heating/curing of the first imprinted layer are known and desirable in the art (P0055 and Fig. 1).
Sandhu (US 20060255505) discloses that post-processing steps such as etching and over-coating of the first imprinted layer are known and desirable in the art (P0037, P0057, F4, and F17-18).
Miyake (US 20120141738 – of record) discloses that “hybrid” (i.e. photo-curable and thermal-curable) curing systems are known and desirable materials in the art (P0130).
De-Schiffart (US 20180088468 – of record) discloses that thermal-curable and photo-curable imprint lithography materials are characterized/known for changing/increasing its Young's modulus during its curing (P0272). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743